Rosé wines and permitted oenological practices (debate)
The next item is the joint debate on:
the oral question by Astrid Lulling, Jean-Pierre Audy, Joseph Daul, Françoise Grossetête, Véronique Mathieu, Elisabeth Morin, Margie Sudre, Oldřich Vlasák and Dominique Vlasto, on behalf of the PPE-DE Group, Patrick Louis, on behalf of the IND/DEM Group, Jean Marie Beaupuy, Anne Laperrouze, Nathalie Griesbeck and Marielle De Sarnez, on behalf of the ALDE Group, Sergio Berlato, Cristiana Muscardini, Roberta Angelilli, Domenico Antonio Basile, Alessandro Foglietta, Antonio Mussa, Sebastiano (Nello) Musumeci, Giovanni Robusti, Umberto Pirilli and Salvatore Tatarella, on behalf of the UEN Group to the Commission: Rosé, wines and permitted oenological practices (B6-0228/2009) and
the oral question by Luis Manuel Capoulas Santos, Katerina Batzeli, Vincent Peillon, Vincenzo Lavarra, Stéphane Le Foll and Alessandro Battilocchio, on behalf of the PSE Group to the Commission: Rosé wines and permitted oenological practices (B6-0229/2009).
Madam President, Commissioner, producers of quality wines and informed consumers - the true connoisseurs of the products of our land - do not want to hear talk of blending.
It is understandable that wine-growers in numerous European regions fear the economic, social and environmental consequences of lifting the ban on the blending of red and white wine to produce rosé wine.
The inevitably unfair competition that will result from this risks penalising entire regions, which have specialised in the production of a quality rosé, tailored to a growing demand. The Commission has already taken action on the first request in our oral question by postponing the decision initially scheduled for the end of April, for which it has my warm thanks.
However, will it use this period to satisfy our second request, namely to undertake a broadly-based consultation of those working in the industry on the basis of a thorough study of the possible economic, social and environmental consequences of lifting the ban on blending?
Furthermore, what solutions does the Commission envisage, if it should not withdraw its proposal to lift the ban on blending, in order to prevent the collapse of this fragile market in rosé wine, which has a short shelf life, and the weakening of the economic fabric of a whole region, which offers a whole range of cultural and tourist activities based around the wine-growing industry?
Is the Commission aware that the recommended labelling solutions have already been rejected by the traditional producing regions, because the term 'rosé' will not be exclusively reserved for the wines which they produce from red grapes?
Madam President, Commissioner, the reform of the common market organisation (CMO) imposed by the united forces of the lobbyists and Eurocrats will cause three serious problems. It aims to eliminate the market regulation mechanisms, liberalise planting rights from 2015 and allow the cohabitation, under virtually identical labels, of very different categories of wine. These three heresies will be fatal to European wine-growing, particularly in France. Consumers will be misled in their choices, wine-growers will see their incomes collapse, and the industrialisation of the sector will lead to the loss of specialist know-how.
This systematic dismantling of the fundamental principles which define the specific nature of European wine-growing responds to a peculiar logic. Trapped between its submission to the World Trade Organization (WTO) and the influence of the all-powerful European big business lobby, the CEEV, the Commission has since 2004 systematically devoted itself to opening the doors of the European henhouse to all the foxes roaming the planet. It increasingly seems to be acting as the shoehorn of globalisation. This incoherent logic becomes clearly apparent on examining two sets of figures.
In Europe, 170 000 hectares of vines have been uprooted, whereas in New Zealand the planted area has increased by 240%, in Australia by 169% and in China by 164%. In Europe, the reduction in supply to keep prices at a decent level is being undermined by the actions of large-scale wine manufacturers who are offloading their surplus products at low prices and thus grabbing the spare market. This sums up the racket in the rosé market. It reveals the contradictions that exist between the WTO principles and those needed to organise a sector in order to promote investment, quality and know-how. Yesterday we successfully discovered that quality would in the future turn to quantity. With the Commissioner's reforms, it is becoming clear that today's decisions will kill tomorrow's know-how.
Commissioner, it is vital to prohibit blending before 7 June. After that, the only weapon left to wine-growers in order to make their voices heard will be the vote.
Madam President, what are they trying to make us swallow? A mixture of red and white wine in the guise of rosé? Our citizens are reacting very negatively to this Commission initiative, which has the agreement of the Member States, including France.
I have noticed two types of reaction: firstly, our citizens are wondering why the European Union is meddling with rosé, when there are so many other issues to worry about, particularly the serious issue of the economic crisis. Secondly, producers of traditional rosé wines, which are produced by rapid maceration and delicate pressing, see this as a serious attack against the 'rosé' designation and against the image of quality, developed over so many years, of wines such as these rosés from Provence, which still retain the aroma of the land and which have ensured the success of rosé wines in general.
During the last meeting of the 'wine' intergroup, we finally understood the motivation of the European Commission and Member States. Consumption of rosé table wines is increasing throughout the world and accounts for nearly 30% of wine consumption. Third countries are producing blends. The European Union market is starting to be targeted by these third-country blends.
The UK market is particularly dominated by wines from the United States. It is well-known that traditional rosé has a short shelf life. It is so much easier to produce rosé wine on demand by using stocks of red and white wines. For the Member States, it is therefore a question of adapting the production of rosé table wines to the international market.
Unless other oenological practices for making rosé wine can be discovered, we might for example be inspired by Pierre Dac, who said: 'Graft roses onto vines to get natural rosé wine!' This cannot be. Like many of my fellow Members, I think that the European Commission and the Member States must go back to the drawing board, work on the 'rosé wine' designation, and ensure that the name 'rosé' is exclusively reserved for wines produced using traditional methods, whether in the European Union or in third countries.
In the meantime, Commissioner, I invite you to discover one of these little rosés from Gaillac, with a thousand colours of the Tarn, to be enjoyed responsibly, of course.
author. - (IT) Madam President, Commissioner, ladies and gentlemen, wine is not simply an agricultural product for us, but also represents culture and tradition.
We have often heard in this Chamber that we must guarantee the European wine market a certain future. We can only ensure this if we focus on quality and we cannot achieve quality if we do not respect traditional production methods. For this reason, Commissioner, we can only oppose the introduction of new wine production practices that have been dreamed up and have nothing to do with the science of winemaking, because we believe that they can lead to a deterioration in the image of wine and detract from the relationship of trust between consumer and products, with severe consequences for quality and perhaps even for health.
European quality products enjoy their status because they are based on a respect for ingredients, small-scale production methods, tradition and characteristic flavours achieved using specific products and production methods. I am afraid that by making all these concessions, overturning our traditional winemaking practices, the Union will allow pieces of the wooden casks to be added to speed up the flavouring process, and this will lead to artificial flavouring, and before we know it, we will be adding water and making wine without grapes.
I do not think this is the right way, Commissioner, to relaunch and develop the internal and international market sector. International demand for rosé wine is not falling but rising, and in this case the right approach is not to produce more using winemaking practices that owe more to a chemistry set than anything else, but to invest in quality, in specialisation and in the characterisation of European wines, in the marketing and promotion of real wine in general in order to extend the market and finally make it easier for young people to enter the winemaking business.
Madam President, Commissioner, as it happens, I am not in the middle of an election campaign because I will not be here in the next Parliament. Commissioner, you can therefore do me the honour of not exaggerating. However, I am from Bordeaux. You have visited my region, which produces very little rosé wine, but which very much likes the rosé wine that it produces.
I wanted to say to you that I was particularly shocked when I learnt that the European Commission was intending to legalise the production of rosé by blending red and white. In my opinion, this is a counterfeit product, at a time when we are being invited to fight counterfeiting in industry. It would mean authorising or inventing a wine derivative, at a time when we are fighting financial derivatives.
In fact, all this stems from exactly the same aim, namely to find new products generating ever more profit. As long as the profit and competitiveness of the European Union are assured, then that is OK. Let me amuse myself by making a suggestion. Here we have a rosé wine. I have just produced this rosé wine, here in the European Parliament, by getting white wine and putting beetroot in it. I can promise you that it has exactly the same colour and, what is more, you can have the whole chromatic range, if you want, and probably a certain taste range. This would also allow us to solve the problems of the sugar industry and chaptalisation using a natural food product. What this quite simply means is that, if we allow this first step, then there will be no end. Other Members have said as much, that food counterfeiting will reign ever more. We therefore say to you: 'look at what is already happening in some countries'.
Today, one-fifth of rosé production involves blending. I would maintain that the Commission does not have to systematically bleed the other four-fifths. There are people who have strived to ensure that rosé exists, that it becomes a genuine wine, produced using genuine oenological methods. We are now pulling the rug from under them on the pretext that it might be more lucrative to surf the rosé market using red and white. I believe that this is profoundly amoral. Personally, I feel that labelling will not suffice or, if labelling is used, this type of blended wine must not be called 'rosé'. Call it 'dishwater' if you like, Commissioner, as that much better suits the quality of the product.
Member of the Commission. - Madam President, the world of rosé wine has a long, long history, but there is no definition of rosé wine within EU legislation or within the International Organisation of Vine and Wine (OIV). They all remain silent.
In certain regions, wine-makers have invested a lot of effort to develop a high-quality rosé wine based on a precise product specification, and have limited the wine-making practices for rosé wine to traditional methods. However, other protected designations of origin (PDOs) do not impose restrictions on making rosé wine. The product specification of Champagne allows the blending of red and white to produce rosé Champagne. At EU level, the ban on blending red and white wine is today limited to the production of table wine.
The discussion on wine-making practices, including on blending, started back in 2006 during the negotiations on the wine reform. With the reform, the Commission gained competence to authorise new oenological practices and shall base itself on the OIV's recommendations.
Following wide-ranging discussions which took place last autumn with stakeholders and with all Member States, the Commission proposed the abolition of the ban on blending red and white wine. This was subject to an indicative vote in the Wine Regulatory Committee in January when a majority of Member States, including France, voted in favour.
The draft regulation has been notified to the World Trade Organisation under the procedure in the Agreement on Technical Barriers to Trade, and we have recently accepted further time for third countries to examine our proposal. Therefore, the regulation will be formally voted by the Wine Regulatory Committee later in June, most probably on 19 June, because further delay would prevent us from implementing the new oenological practices from 1 August this year, as foreseen by the Council Regulation.
You also asked for a specific impact assessment before the removal of the blending prohibition. In-depth impact assessments were carried out by the Commission's services when drafting the wine reform and we do not therefore intend to restart the work undertaken in 2006 and 2007 to prepare the wine reform, nor to make an in-depth impact assessment of all different individual wine-making practices, so we base ourselves on the work that is taking place in the OIV.
Already now, economists in the wine sector stress that this reform will not weaken traditional rosés as these rosés with an appellation are not in competition with table wines. It is clear that the traditional rosé is a quality product that is highly appreciated by consumers and associated with the place of origin of this product.
Allowing the blending of table wine will lead to fair competition between European countries and third countries since we have allowed third countries - as already mentioned here today - to do this blending. I completely agree with Mrs Laperrouze. Why should we put our wine producers in a worse competitive situation than those that can sell wine within the European Union?
Some weeks ago, I had a meeting here in Strasbourg with rosé wine producers from Provence in France and we had a very open and frank discussion on the state of play. Of course I understand their attempt to try to safeguard the traditional rosé and that is the reason why the Commission has been looking at various solutions on the labelling issue. We actually proposed two different labelling options: 'traditional rosé' and 'rosé by blending'. Member States can then decide whether they want to make either one or both of those labelling options compulsory for rosé wine produced in their territory. In this way, we provide the possibility for producers to get a more exact idea of what they are buying.
I heard the argument from those wine producers that 'traditional rosé' was a bit dusty and they consider rosé wine to be a modern way of producing wine. I clearly indicated that if other ideas came up, I would of course be prepared to listen to them, but I have not yet heard any suggestions on an alternative to rosé wine. As the Commissioner for agricultural products, I do care that we find the right solutions and give our wine producers a level playing field.
Madam President, Commissioner, I am delighted to see you here again today. In all my years of political activity - both in Austria and in almost 15 years in the European Parliament - debates on wine have always been very emotional ones. We can see that again here today.
In my opinion, wine is one of the most elegant products that agriculture can produce. It is in the interests of quality production by European - and especially Austrian - wine-growers, that priority be given to the quality and the distinctiveness of wine from different regions.
We believe that mixing wines is not an oenological procedure. Rosé wine is produced through a special, very traditional oenological procedure. Therefore, Commissioner, I support all my fellow Members who, like I, reject this mixing or blending of white with red wine. It is time there was a clear definition for the production of traditional rosé wines.
Commissioner, it must also be possible, as you have mentioned, for Member States to gain knowledge, so that they then see some decisions differently or amend them. I urge you to do this for the sake of the quality of European wine production.
on behalf of the PSE Group. - (IT) Madam President, ladies and gentlemen, once again we meet in this Chamber to defend a food, cultural and rural heritage handed down to us from an age-old tradition; an estimable heritage that is the envy of the world, that represents incredible wealth for the economy and also for the identity of our Union.
Nowadays this heritage risks ending up in serious difficulty due to the intention of the Commission and the Council to overturn the ban on the production of rosé wine by blending. This intention came about as a result of strong pressure and will be ratified without the possibility of intervention by Parliament, the body that officially represents millions of citizens, including manufacturers and consumers, who will be affected by this initiative.
The Commission proposes to allow the production of rosé wines by simply mixing red wines and white wines as is done by countries who do not possess our skill and professionalism, and under the simple pretext of responding to international competition.
As cosignatory of this question, I emphasise that lowering the quality of production - which is the outcome of centuries of tradition and research, huge investments, passion and attention to detail - is not the answer we need, particularly at this time of economic crisis, when the average consumer is certainly paying more attention to price than to what is written on the label.
This decision could be offset by simply finding a name for the new product and informing consumers of the existence of two different types of rosé wine, with different product qualities, and of the importance of recognising the work and efforts of sector professionals. Who is going to pay for all this? Has the Commission allowed for some kind of support programme or will it be the manufacturers who pay for it, after asking them to fight the low-cost competition with unequal weapons in times that are already extremely tough?
I hope that the Commission and the Council will be able to make the right choice and, if necessary, review this entire procedure.
(FR) Madam President, Commissioner, we have chocolate without cocoa and a ban on cheese made with milk straight from the cow. Our Roquefort was subject to 300% customs duties and we nearly had chickens washed in bleach and even a lactation hormone, somatotropin.
Now we are considering the idea of colouring white wine with red wine to make rosé wine. If you will permit me, as we say in France, this has been the drop of water that has made the vase overflow, with this water having also been authorised for blending wine, just like the 'woodwork' wines made with wood chips rather than in barrels were previously authorised, and the wines made with imported musts were nearly authorised. Wine could even be made in Thailand.
The problem is the psychoanalytic reaction that this idea produces, as this is an attack on culture. What is the definition of wine? If it is an industrial product, then it can be blended, like a wine Coca-Cola. However, if it is an agricultural food product, then you cannot touch it, otherwise you cause a cultural shock. 'This is my blood; drink it in remembrance of me'. If you blend blood, then you make contaminated blood.
Can you understand this disproportionate reaction? With this rosé idea, you have questioned 2 500 years of heritage dating from the Roman empire, which had to tackle the barbarians. Madam President, this is what I wanted to say: 'It is a Freudian matter, not a wine-growing matter'.
(FR) Madam President, Commissioner, when I arrived here I was extremely annoyed. Having heard what you had to say, I am now angry. It is not acceptable for you to authorise, in this election period moreover, the blending of white wine and red wine.
Very recently I went to Provence and Corsica to speak to the wine growers of my constituency, who had chosen the quality path, but who now feel abandoned. I remember a speech by Mr Barroso, two years ago, when he said that wine growing is important and part of the economy. He said we need to export more, and in order to export more, we need quality. I remember that speech very clearly.
The European Commission therefore imposed grubbing up to achieve greater quality and less quantity. The wine growers in the south of France went along with this, but look where it has got them today. They have grubbed up to such an extent that soon they will have to import wine in order to satisfy local consumption.
With your policy, you have signed the death warrant of our wine growers. Now you are authorising the blending of white wine and red wine with the designation of rosé wine. This is an insult to our wine growers. You are now going to ask them to include an additional phrase: 'traditional wine', for wine made in the conventional way, because our Spanish friends need to sell their surplus of white wine, since they have not been grubbing up. Our wine growers, who opted for quality, should not have to justify the value of their wine. That would be the last straw, in any case.
Blended wine is not rosé; it is a mixed white. Let us call a spade a spade. We should no longer allow consumers to have the wool pulled over their eyes by wine merchants who have chosen to put profit before quality, a choice that you are supporting, Mrs Fischer Boel. I call on my fellow Members, those of you who will be back in the next term of office: we are going to have to redouble our efforts to ensure that this Commission measure is ruled out once and for all and not just provisionally. Watch out on 19 June.
(EL) Madam President, Commissioner, ladies and gentlemen, wine has been produced in my country for three thousand years. I express my opposition, my regret and my concern about what we are going to do. Rosé wine is an artificial product. Wine is a fermented product, not a mixed product. If this is applied, the result will be unfair competition for our producers who produce these wonderful wines.
Secondly and importantly, the reputation of European wine will be damaged yet again. However, I can see that, if we take this slippery slope, there will be no end to it. Some time ago we debated and adopted the addition of bits of wood to wine. We cited as our grounds ageing and the economic cost. We also adopted the addition of sugar to wine. For reasons of economy, we said, and we did not have the courage to demand that these techniques be written on the label. Nor shall we have the courage to do so now.
Europe can only assert itself with the very high quality wines which it has. God help us if we believe that we can compete with cheap Australian or American wines - we must insist on this point. I said as much when we adopted the practice of adding sugar to wine. We, who take these decisions, shall go down in the history of European oenology as the people who undermined the foundations of excellent European wines. I therefore implore that we get off the slippery slope of these decisions.
(IT) Madam President, Commissioner, ladies and gentlemen, I must say that I agree with what has been said by Mrs Grossetête because I came here driven by the intention of bringing with me the pain, regret and discontent of the wine producing world in Italy and I found myself faced with indifference, like talking to a brick wall. I had hoped it was a by-product of the impersonal translation process but from what I have heard, it seems that there are no openings, that there are no hopes, that there is a gulf.
Not long ago, very recently, in my region - I am from the Veneto - an event was held known as Vinitaly, which is one of the most important events in the world of wine and a hugely successful petition was drawn up there in defence of rosé wines. It was signed by great Italian wineries, great wine producers, but signatures also came from other parts of Europe - signatures came from the public in Holland, France, Spain, Belgium, Luxembourg, Slovenia, Poland, Lithuania and Ukraine. Passion for rosé wine, as you can see, is authentic and knows no borders except, so it seems, within the European Commission, even though we may talk about culture, local values and tradition.
Speaking as a woman, I would also like to give you something to think about: when we fight against the misuse of alcohol, do you think that we are giving new generations a good service by handing them a low quality drink that I will not even call wine, a cut-price alcoholic drink that has nothing whatsoever to do with any area, culture or quality? Will we succeed in educating them about the use of wine and alcohol as part of a general set of good habits and good practice?
I wanted to leave you with my thoughts, because you are taking on big responsibilities in many senses.
(DE) Madam President, Commissioner, in recent years you have seen how sensitive a product wine is. Here today we are mainly putting the case for the liberalisation of the wine market regulations. You talk about opening up to the world market. I sometimes wonder, who is guiding whom here?
Traditionally our wine-making has evolved in Europe. Our traditions and our regional identity are what characterises our wine, and that should also guide us in the deliberations we are now having on the wine market regulations. I was struck by the fact that here things have been incorporated into the wine market regulations through Committee, things which we have not debated at all in Parliament!
The question, Commissioner, is what national and regional regulation options still exist? What restrictions or bans can Member States impose for their regions involved in making the lowest grade of wine? That is what this is about, we are not talking about wines of origin and home wines, but about the lowest grade of wines. For example, would the ban on blending red and white wine be a regional or national ban? Would that be possible in future for these low-grade wines?
Or a ban on the indication of grape variety and vintage: this also causes us problems, as we want to be able to differentiate our wines, the lower wines from those described as home wines or wines of origin. So French Rosé or German Riesling, those are names which need a clear, unambiguous regulation. They are linked to our traditional producers and we set great store by this for the future. Therefore, we ask for your support.
Madam President, Mrs Fischer Boel, you gave a negative response to our second question, claiming that at the time of the wine CMO reform, you already carried out the assessment which we are asking for. I am surprised at this: during this reform, there was never a question of permitting an oenological practice consisting of blending white and red wine to make rosé.
I ask you, why do you not follow up our request, which, incidentally, is perfectly reasonable, for consultation with the industry? You wish to take a decision on 19 June, but there is no rush. Moreover, no one has ever asked you to authorise this oenological practice. I do not know what put the idea to table this proposal into your head, when no one in Europe is asking for it.
I would add, with regard to labelling, that you should recognise that producers of traditional rosé wine will never agree to calling this concoction - including the one which Mr Savary prepared - 'rosé'. You therefore need to make an effort in this respect. Commissioner, I truly urge you to give a positive response to our two requests.
Commissioner, earlier you said that you had not received any suggestions and that you were waiting for proposals, and so on.
On the contrary, suggestions have been put to you. You met our wine growers. They told you that they did not want this. They told you that they personally did not want to be forced to specify the designation 'traditional rosé wine' in order to distinguish it from the rosé wine which naturally will not state 'blended'. Therefore you cannot say that no one has suggested anything to you.
Above all, with regard to rosé Champagne, we are well aware that it is an oenological product which has nothing to do with the blending as proposed here: white wine and red wine. We are asking you to find the courage, Mrs Fischer Boel, not to call blended white and red wine 'rosé wine'. This is what we are asking you. This is our suggestion to you. Do not penalise real wine growers.
How do you expect our fellow citizens to understand such a stance on the part of the European Commission? You turn a deaf ear to all our arguments: this is absolutely incomprehensible.
Commissioner, allow me to take the floor once more to tell you that I have heard your arguments and I am sure that you did not come up with this idea yourself: it must have come from a number of lobbyists.
However, I do not think that it is in Europe's interest to constantly aim low, particularly when it comes to food. Countries which did not aim low on an industrial level are now among the global leaders when it comes to trade. The Germans, in particular, have always fought the temptation to level down. Well I believe that, with regard to the food sector, Europe should fight this constant temptation to level down, because this will take it far.
Therefore, what we are proposing is to avoid at all costs having two forms of designation for 'rosé': traditional or blended. There is rosé wine, and there is something else. Organise a European competition to name this something else if you think it should be legalised. Personally, I think that Europe would do well to fight the WTO on this type of product. You are always telling us that we 'capitulate' with respect to everything that comes from elsewhere.
Commissioner, indicating 'rosé wine' on the bottle is pointless, since good rosé wines, such as the Bandol that I have brought you, do not specify the word 'rosé'.
Moreover, indicating 'traditional rosé' on the label is stupid. Rosé is a wine which the young drink; it is a modern wine, even if its production requires traditional know-how. Therefore, there is too much ambiguity. There are not 36 different solutions, there is only one, since, as was explained very well earlier, rosé is a cultural wine, it is a product made by experts. We are not dealing with any old business here. What we need is a pure and simple ban on all blending and mixing in Europe, and in France in particular.
Member of the Commission. - Madam President, it has been great to listen to you here tonight, because I still feel that you have got all the passion, you have got all the energy and you have got all the emotion that I experienced about the wine sector when we had our discussions on the wine reform. The cultural heritage and the traditions that are linked to wine are still alive here in the European Parliament.
However, some of the questions raised here tonight totally reopen the political compromise that we made on the wine reform, so I am not going into these issues but will just concentrate on the main problem discussed here tonight.
I completely agree with those of you who have said that quality must be the future for our European agricultural products. That was precisely the reason why during the wine reform - as I am sure you still remember - we reserved a huge amount of money for promoting our European wine on the Third World market: EUR 125 million every year was the figure mentioned when we had these discussions. This was because we know that we have a high-quality product that will be in demand in the new emerging developing countries. So we are on exactly the same wavelength here.
However, I have a certain sympathy as well for wine producers in Europe who have to compete with wine produced by other oenological practices that are allowed in Third World countries. An example is the blending of red and white wine to make a rosé. It is allowed, it is part of the OIV oenological practices, so the European Union today imports rosé wine produced in exactly this way. Why should we prevent our own wine producers from competing with imported wine within the European Union? I therefore think we have taken a balanced approach on this issue.
It was important that we found a way to label our wines to make sure that consumers knew what they bought, and with the PDOs you have the possibility today of putting information on the label to inform the consumer that this is a wine produced by the traditional method. I said in my first speech that I met some wine producers from Provence. They did not like 'traditional rosé' exactly for the reason you said - that it was a bit old fashioned. I then asked for new ideas on another way of labelling that it was the traditional method, but I have had no suggestions on this issue. The idea is to make it optional for Member States whether they make it compulsory within their territory for producers to put on the label whether it is a coupage or a traditional product.
We will have this discussion again in the Regulatory Committee. As I said, a vote will probably take place on 19 June 2009 and then we will look into the outcome of this vote, in which Member States will represent the opinions of their governments. That will be interesting, but I am still quite convinced that what we have proposed, which is in compliance with the OIV oenological practices, will be the way forward for our wine producers to stay competitive on the global market.
The debate is closed.
Written statements (Rule 142)
European rosé wine producers are today worried by the Commission's application project regarding lifting the ban on blending white and red table wine in order to make rosé wine.
This new practice undermines quality production and ignores the hard work that producers have put in over many years to create a rosé product which, having been discredited for a long time, has now found its true place on the market and on the tables of countless consumers. This is all the more true given that this practice could mislead consumers.
If the Commission's plan for blending is confirmed by the Member States over the coming weeks, we, together with my colleague Mr Savary, hope that compulsory labelling will be introduced, enabling true rosé wine to be distinguished from a new product made by blending, which consequently could not be called rosé.
Faced with the angry reaction of European wine growers, the European Commission has decided to postpone until 19 June its hasty decision to authorise the production of rosé wine by blending red and white wine.
For all that, this postponement cannot be considered satisfactory by any means. Nor can the decision to propose a distinction between 'traditional rosé' and 'blended rosé' on the label of marketed products, which would not go far enough to effectively counter the unfair competition which the producers will face should this decision be taken.
While for countless years the wine growers of the European Union have put in considerable effort and investment to produce high-quality rosé wine, the Commission's decision will undo these enormous efforts, which have nevertheless had a very positive effect on the economy and the regional development of our territories.
The question which my fellow Members and I asked the Commission today calls for the Commission to clarify its intentions and to ensure that the decision it takes will be based on full consultation with European producers of rosé wine.
Commissioner,
I will not hide from you my deep dissatisfaction faced with your attempts to explain away the blending of 'rosé' wine.
You offer no answers whatsoever to the wine producers with whom I have had the opportunity to talk at length in Provence, and who have depended upon the quality of their products. They dread seeing 30 years of efforts to establish a reputation for rosé - efforts crowned with real commercial success - completely undone today.
You offer no answers whatsoever to all those who regard the authorisation of blending as a major contradiction of the painful mass grubbing-up policies. It is not by seeking to lower our production costs to any old amount that we will emerge the victors of international competition. Rather, we will achieve this by further improving the reputation of our wines.
You offer no answers whatsoever to all those who tell you that labelling will not suffice, since it will have no effect on bottles of wine referred to as 'rosé by blending'.
By postponing the decision on authorisation until after the elections of 7 June, you are ultimately playing the Euroscepticism card.
That is why I solemnly ask you to withdraw this harmful draft, which threatens an economy and a culture alike.
Under the pretext of revising authorised oenological practices, the European Commission may be about to authorise the blending of red and white wine under the designation of 'rosé wine'.
I question calling a blend of different wines 'rosé wine'. It is not just the colour of the wine which should give it its name: it is the variety of grape, the soil and the wine growers' expertise which create a wine, not the final colour of this or that liquid.
In order to produce a blended rosé, the base - more than 95% - must be a white wine, which is tinted with red wine. The fact is, rosé wine is produced from the fermentation of predominantly red grapes or must. Therefore, by authorising the blending of wines, the European Commission would be authorising the outand-out counterfeiting of rosé wine: it would amount to consumer deception.
Besides the insult to wine growers who are pursuing a policy of quality, in particular in Provence, it would be unacceptable to legitimise a by-product resulting from the mixing of finished products and to permit misleading references to the rosé colour.
If another solution is not found, these drinks' labels should be required at least to reflect their true content: 'blended wine' or 'mixture of wines'.